Plaintiff brought this action to recover moneys paid under protest as taxes for the fiscal year commencing July 1, 1919, on the alleged ground that the assessment of its property was fraudulently excessive. The defendant was given judgment upholding the assessment and plaintiff appeals therefrom.
There was a general increase by the county assessor in the assessment of lands in Butte County in 1919. In that year, for the first time, the market value of lands for hunting purposes was taken into consideration in making assessments. The evidence covers a period of four years, during which the lands of plaintiff and those of an adjoining gun club were assessed at the following sums per acre: 1917 and 1918, $5; 1919 and 1920, $50. The assessments of other adjoining lands in 1917 and 1918 were from $4 to $6; in 1919, from $10 to $15; and in 1920, from $25 to $40.
July 5, 1919, the plaintiff filed its petition with the board of supervisors, sitting as a board of equalization, praying that the assessment of its lands be reduced to $10 an acre, *Page 341 
on the grounds that $10 an acre was the full cash value thereof and that other lands in the county of the same quality and similarly situated were assessed at $10 an acre, particularly three adjoining tracts. On the 29th of July, representatives of the plaintiff appeared before the board of equalization in support of the petition. No witnesses were sworn, but the attorney for plaintiff made a statement of the grievances complained of, pointed out the assessment of adjoining holdings, and stated that such lands "were much the same as a large portion" of plaintiff's land. For the purposes of this opinion, no significance will be given to the fact that the representatives of plaintiff were not sworn.
[1] Plaintiff's contention before the board and at the trial in the superior court was that its lands should have been classed as grazing land in making the assessment, without consideration of their market value as a hunting preserve. In arriving at the value of the land it was proper to take into consideration every use to which it was naturally adapted and which would enhance its value in the estimation of persons generally, purchasing in the open market. The question is not what its value is for a particular purpose, but its value in view of all the purposes to which it is naturally adapted. (Sacramento etc. R. R. Co. v. Heilbron, 156 Cal. 408
[104 P. 979]; Yolo Water  Power Co. v. Hudson, 182 Cal. 48
[186 P. 772].)
[2] The evidence shows without conflict, and the court found, that at the hearing before the board of equalization no evidence was presented or offered bearing upon the value of the plaintiff's lands or the value of any property in Butte County or tending to show that any property in the county was assessed at other than the full cash value thereof or that there was "any inequality of assessments between the said property owned by plaintiff and any other property in Butte County, or that the said assessment so placed upon plaintiff's property . . . was excessive, unequal or tended to discriminate against plaintiff or cause plaintiff to bear an excessive or unequal burden of taxation," or "tending to prove or establish any fraud, mistake, arbitrary, willful or capricious action on the part of said assessor." In appellant's closing brief it is said: "It may be conceded under the authorities that the county board of equalization is a quasi-judicial tribunal, and that its decisions may be attacked *Page 342 
only upon the ground of fraud or what is termed, 'something equivalent to fraud.'" In Los Angeles etc. Co. v. County ofLos Angeles, 162 Cal. 164 [9 A. L. R. 1277, 121 P. 384], it was held that, after the board of equalization has upheld an assessment in a case such as this, any fraud on the part of the assessor becomes immaterial and that the determination of the board "cannot be avoided unless the board has proceeded 'arbitrarily and in willful disregard of the law intended for their guidance and control, with the evident purpose of imposing unequal burdens upon certain of the taxpayers,' . . . or unless there be something equivalent to fraud in the action of the board." The assessment is presumed to be fair and the burden of proof rested upon petitioner in the proceeding before the board. (Sunday Lake Iron Co. v. Township of Wakefield,247 U.S. 350 [62 L.Ed. 1154, 38 Sup. Ct. Rep. 495].) In the absence of evidence tending to show the value of plaintiff's lands or of other lands in the county, the premises were wanting from which a conclusion could be drawn by the board that inequality of assessments existed. Appellant relies on the case of Birch
v. County of Orange, 186 Cal. 736 [200 P. 647]. In that case the plaintiffs appealed from a judgment of nonsuit. The facts proven on the trial therein had been proven at the hearing before the board of equalization. In reversing the judgment the court said: "The evidence of plaintiff presented on the hearing before the board of equalization, and on the trial, discloses that this tract is surrounded by other oil lands almost identical in character, development, production, and value, compared acre for acre of proved and producing oil lands alone, which, under the same assessment, were valued at a rate from ten to fifteen times less than was placed on plaintiff's lands." In Southern Pac. Land Co. v. San Diego Co., 183 Cal. 543, 546 [191 P. 931], in holding that the trial court erred in sustaining a general demurrer to the complaint, the court said: "The complaint substantially charges that the property of plaintiff was assessed at nearly twice its real value, while the other property in the county was assessed, in pursuance of a 'systematic, willful, and intentional' scheme to so do, at not to exceed twenty-five per cent of its real value, and that all this was shown to the board of equalization by evidence without substantial contradiction or conflict . . . and that the *Page 343 
board 'with full knowledge' of these facts and 'without regard to said facts and in disregard of the evidence,' arbitrarily denied plaintiff's application for relief. . . . An entirely different situation would be presented here if the complaint did not show that the board had denied plaintiff's application with full knowledge of all the facts alleged." [3] Proof that one taxpayer's lands are assessed at a higher value than those of his neighbors does not justify the inference that there is any inequality in the assessments, in the absence of proof of the relative market values of the lands compared. The complaint alleges and the evidence shows that lands generally in Butte County are assessed at sixty per cent of their market values. If it be assumed that the board had knowledge of such practice, then the question before the board for their determination was twofold: (1) What was the value of plaintiff's lands and (2) were they assessed for more than sixty per cent of such value? Under the authorities cited, the determination of that question by the board is conclusive, in view of the facts disclosed by the evidence.
[4] The evidence supports the finding that plaintiff's lands were not assessed for more than their cash value. Plaintiff purchased the lands in 1914 at $35 an acre. Defendant's witnesses at the trial placed their value at from $75 to $125 an acre on March 1, 1919. Some of these witnesses placed a valuation of $65 an acre on lands adjoining those of the two gun clubs. One of the supervisors testified that the assessments of such adjoining lands were not before the board for adjustment in 1919; that the board's attention was first called to the alleged inequality in assessments July 29, 1919, when plaintiff appeared, asking that its assessment be reduced; that it was then too late to cite the owners of such surrounding lands to show cause why their assessments should not be increased, because the law required five days' notice and the board of equalization was required to complete its work by the 4th of August, but that in the following year they were so cited and their assessments were raised as set out in the first part of this opinion. [5] It cannot be presumed, in the absence of proof, that the members of the board had personal knowledge of the value of plaintiff's lands or of the surrounding lands at the time plaintiff presented its case before the board. *Page 344 [6] If the inequality complained of be conceded, and even if it be assumed, contrary to the fact, that the plaintiff offered to prove such inequality before the board, there is high authority to sustain the conclusion that the failure of the board to raise the assessment on surrounding lands in 1919, under the circumstances stated, did not constitute fraud or "something equivalent to fraud." In Sunday Lake Iron Co. v. Township ofWakefield, supra, it appeared that the state board of tax assessors had raised the assessment of plaintiff's property from $65,000 to $1,071,000, the alleged full value thereof, whereas other lands throughout the county were generally assessed at not exceeding one-third of their value. The court said: "Because of alleged lack of time and inadequate information, it [the board] declined to order a new and general survey of values or generally to increase other assessments, notwithstanding plaintiff in error represented and offered to present evidence showing that they amounted to no more than one-third of the true market values. . . . The record discloses facts which render it more than probable that plaintiff in error's mines were assessed for the year 1911 (but not before or afterwards) relatively higher than other lands within the county, although the statute enjoins the same rule for all. But we are unable to conclude that the evidence suffices clearly to establish that the state board entertained or is chargeable with any purpose or design to discriminate. Its action is not incompatible with an honest effort in new and difficult circumstances to adopt valuations not relatively unjust or unequal. When plaintiff in error first challenged the values placed upon the property of others no adequate time remained for detailed consideration, nor was there sufficient evidence before the board to justify immediate and general revaluations. The very next year a diligent, and so far as appears, successful effort was made to rectify any inequality."
Under the foregoing facts as found by the court the plaintiff was not entitled to recover any part of the taxes paid. The other alleged errors have no bearing upon such findings and a discussion thereof would serve no useful purpose, since the facts found upon uncontradicted evidence preclude a recovery.
The judgment is affirmed.
Hart, J., and Burnett, J., concurred. *Page 345 
A petition for a rehearing of this cause was denied by the district court of appeal on January 29, 1923, and the following opinion then rendered thereon: